DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 6/22/2022.
Applicant’s amendments to the specification are sufficient to overcome the specification objections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.

	
Response to Arguments
Applicant’s arguments with respect to claims 15 have been considered but are moot because the new ground of rejection for the amended claim language is taught by a secondary reference and therefore arguments do not apply as they are only directed towards Edwards. Previously, claim 15 was rejected under 35 USC § 102 as being anticipated by Edwards. With the new amendments to the claim, claim 15 is now rejected under 35 USC § 103 as being unpatentable over Edwards in view of Lemons. 
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection for the amended claim language is taught by a secondary reference and therefore arguments do not apply as they are only directed towards Edwards and Mioduski. does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previously, claim 1 was rejected under 35 USC § 103 as being unpatentable over Edwards in view of Mioduski. With the new amendments to the claim, claim 1 is now rejected under 35 USC § 103 as being unpatentable over Edwards in view of Mioduski, further in view of Ellman.

Claim Objections
Claims 4 and 27 are objected to because of the following informalities:  
Claim 4, line 3: “settings comprise” should read –settings comprises--;
Claim 27, line 1: “resolution setting” should read –RF resolution setting--; and
Claim 27, line 1: “there are” should read –there is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 27-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, line 14 recites the claim language “an algorithm verifying the supplied RF energy”. However, in the specification, there is only support for an algorithm that powers on the electrosurgical generator ([0051]) and an algorithm that sets the RF regulation modes and RF resolution settings ([0056]), not one that verifies the supplied RF energy. Furthermore, there is no mention of what this algorithm entails or the specifics of the algorithm or math used. Meaning what “algorithm” is used to verify the supplied RF energy as without further detail it could therefore be trying to claim or describe any algorithm current or in the future. Therefore, the claim does not comply with the enablement requirement.
Regarding dependent claims 2-7 and 27-32, dependent claims inherit the deficiencies from the claims from which they depend and are similarly rejection over 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Mioduski et al., US 20050015125, herein referred to as "Mioduski”, further in view of Ellman et al., US 7094231, herein referred to as “Ellman”.
Regarding claim 1, Edwards discloses an electrosurgical system for performing surgical procedures (Col. 3, lines 7-12) comprising an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) adapted to perform a self-verification system test upon activation of the generator (Col. 6, lines 32-33 and Figure 4: step 204), the generator comprising a processor (Figure 1: CPU 20) configured to cause initiating a self-verification system test (Col. 4, lines 30-37 and Col. 6, lines 32-36), cause supplying RF energy to a connected electrosurgical hand device (Col. 10, lines 20-27) if a failure of the generator is not detected (Col. 6, lines 39-40, 44-49), and cause generating a system error if the failure of the generator is detected and a failure threshold is reached (Col. 6, lines 40-43 and Figure 4: steps 211-218); and a plurality of impedance loads configured to perform the self-verification system test (Figure 1: internal load resistors 73 and 73’ and Col. 4, lines 30-37 and 59-61 and Col. 8, lines 47-52); wherein: the self-verification system test (Col. 6, lines 32-33 and Figure 4: step 204) comprised an algorithm verifying the supplied RF energy (Col. 6, lines 32-43) directed to the plurality of impedance loads (Col. 4, lines 30-37 and 59-61 and Col. 8, lines 47-52). Edwards does not explicitly disclose a processor configured to cause initiating a self-verification system test after determining a predetermined period of time has elapsed after starting the generator or a self-verification test that comprises an algorithm verifying the supplied RF energy directed to the plurality of impedance loads across a plurality of RF resolution settings and a plurality of RF regulation modes, or a processor configured to cause activation of a specific load configuration from the plurality of impedance loads for each of the plurality of RF resolution setting and RF regulation modes.
However, Mioduski discloses an electrosurgical system (Figure 2A: RF module 3) with a processor (Figure 2A: microcontroller 40) configured to cause initiating a self-verification system test ([0059]) after determining a predetermined period of time has elapsed after starting the system ([0063]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the period of time where everything is inactive before initiating a self-verification test disclosed in Mioduski to ensure that the system started up properly (Mioduski [0063]).
However, Ellman teaches an electrosurgical system (Figure 1: electrosurgical instrument 10) with an algorithm verifying the supplied RF energy (Col. 7, lines 29-50) directed to the plurality of impedance loads (Col. 7, lines 59-67) across a plurality of RF resolution settings (Col. 7, line 67 – Col. 8, line 11 and Col. 7, lines 4-51) and a plurality of RF regulation modes (Col. 7, lines 65-67) and a processor (Figure 2A: controller 110 and Col. 8, lines 27-36) configured to cause activation of a specific load configuration from the plurality of impedance loads (Col. 7, lines 59-67) for each of the plurality of RF resolution settings (Col. 7, line 67 – Col. 8, line 11 and Col. 7, lines 4-51) and RF regulation modes (Col. 7, lines 65-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards so that an algorithm verifies the supplied RF energy directed to the impedance loads across RF resolution settings and RF regulation modes and so that a specific load configuration is activated based on RF resolution settings and RF regulation modes as taught by Ellman so that the system can operate in monopolar and bipolar modes (Col. 7, lines 57-67).
	Regarding claim 2, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) with a processor (Figure 1: CPU 20). Edwards does not explicitly disclose a system where the processor is configured to cause restarting the generator to reinitiate the self-verification system test if the failure of the generator is detected and the failure threshold is not reached, and wherein the failure threshold comprises a number of consecutive times where the self-verification system test detects the failure of the generator. 
However, Mioduski discloses a processor (Figure 2B: microcontroller 40) configure to cause restarting the system to reinitiate the self-verification system test if a failure of the system is detected and the failure threshold is not reached, and wherein the failure threshold comprises a number of consecutive times where the self-verification system test detects the failure of the system ([0065]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the ability to restart the system and reinitiate the self-verification system if a failure of the system is detected and the failure threshold is not reached disclosed in Mioduski as a fail-safe to shut down the generator for safety (Mioduski [0065] and [0081]).
Regarding claim 5, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) where the generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) further comprises a feedback system measuring electrical properties of RF output across a plurality of channels (Col. 4, line 64 – Col. 5, line 10 and Figure 4: steps 204 and 262), and wherein the processor (Figure 1: CPU 20) allows for supplying RF energy to the connected electrosurgical hand device (Col. 10, lines 20-27), if measurement values of the feedback system channels are matching each other and/or are within a certain tolerance across the pluralities of RF regulation modes and RF resolution settings (Col. 5, lines 4-10 and Col. 6, lines 39-40). 
Regarding claim 6, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) where the plurality of impedance loads (Figure 1: internal load resistors 73 and 73’) are internal or integrated within the generator (Col. 5, lines 30-31).
Regarding claim 7, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) with a generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13). Edwards does not explicitly disclose a system wherein upon activation of the generator, the processor is further configured to determine whether a failure of the previous self- verification system test has occurred, and wherein if the failure of the previous self-verification system test is detected, the processor causes the generator to wait for a cooldown period, and if the failure of the previous self-verification system test is not detected, the processor further determines whether a power-on threshold time has elapsed after starting the generator and prior to initiating the self-verification system test. 
However, Mioduski discloses a system wherein upon activation of the generator (Figure 2A: RF module 3 which includes oscillator 19), the processor (Figure 2B: microcontroller 40) is further configured to determine whether a failure of the previous self- verification system test has occurred ([0065]: “any ‘off’ transition of the power on-off switch may be detected, and the battery test may be determined, all by microcontroller 40”), and wherein if the failure of the previous self-verification system test is detected, the processor causes the generator to wait for a cooldown period ([0065]: “if any critical self-test fails more than a predefined limit, e.g., three times in a row, then hyperthermia treatment system 1 may be set in the "disable and return to factory" mode”), and if the failure of the previous self-verification system test is not detected, the processor further determines whether a power-on threshold time has elapsed after starting the generator and prior to initiating the self-verification system test ([0063]: “after waiting for oscillator 19 to start up, the system may perform a self test operation (which actually may be repeated at some predetermined interval, e.g., approximately every 50 milliseconds), during which everything may be held inactive until it may be determined that the microcontroller oscillator started properly”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the ability to determine whether a failure of the previous self- verification system test has occurred, the ability for the processor to cause the generator to wait for a cooldown period if a failure of the previous self-verification system test is detected, and the ability for the processor to determine whether a power-on threshold time has elapsed after starting the generator and prior to initiating the self-verification system test if the failure of the previous self-verification system test is not detected disclosed in Mioduski as a fail-safe to shut down the generator for safety (Mioduski [0065] and [0081]).
Regarding claim 29, Edwards discloses an electrosurgical system (Col. 3, lines 7-12). Ellman discloses an electrosurgical system (Figure 1: electrosurgical instrument 10) comprising an RF amplifier (Figure 2A: RF power amplifier 82) that supplies the RF energy (Col. 7, lines 9-17), wherein the plurality of impedance loads (Col. 7, lines 59-67) are integrated within the RF amplifier (Col. 7, lines 59-67 and Col. 8, lines 48-56). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the RF amplifier as taught by Ellman so that the output is based on signals from two parts of the system and is therefore the desired modulated carrier (Ellman Col. 6, lines 35-40).

Claims 3-4 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Mioduski and Ellman, further in view of Woloszko et al., US 20200397500, herein referred to as "Woloszko".
	Regarding claim 3, Edwards discloses an electrosurgical system (Col. 3, lines 7-12). Edwards in view of Mioduski and Ellman does not explicitly disclose a system wherein the processor is configured to regulate the RF output of the generator to a predetermined set value for each of the plurality of RF regulation modes and RF resolution settings. 
However, Woloszko discloses a system where the processor (Figure 10: controller 1004 which includes multiplexer 1012) is configured to regulate the RF output of the generator ([0088]: “Selection may occur using a combination of software control in communication with a multiplexer 1012. Each RF generator 1016a and 1016b is configured to selectively and potentially independently supply RF energy to electrodes on a wand.”) to a predetermined set value for each of the plurality of RF regulation modes and RF resolution settings ([0086]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the ability to regulate the RF output of the generator to a predetermined set value for each of the plurality of RF regulation modes and RF resolution settings to develop varying intensities of electrical field or to choose between voltages high enough to form plasma or lower voltages to desiccate of coagulate tissue (Woloszko [0086] and [0088]).
Regarding claim 4, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) with a plurality of RF resolution settings (Col. 4, lines 11-13). However, Edwards in view of Mioduski and Ellman does not explicitly disclose a system wherein the plurality of RF resolution settings comprises one of a low voltage setting, a medium voltage setting, or a high voltage setting. 
However, Woloszko discloses a system where the plurality of RF regulation modes comprises one of voltage, current, power and/or phase regulation mode ([0086]: “regulation modes (e.g., voltage regulated, power regulated, current regulated”) and wherein the plurality of RF resolution settings comprises one of a low voltage setting, a medium voltage setting, or a high voltage setting ([0088]: “Output voltages may be high… or lower”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards with the plurality of RF regulation modes and RF regulation settings disclosed in Woloszko to develop varying intensities of electrical field or to choose between voltages high enough to form plasma or lower voltages to desiccate of coagulate tissue (Woloszko [0086] and [0088]).
Regarding claim 27, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) wherein for each resolution setting (Col. 4, lines 11-13) there are a plurality of predetermined set values (Col. 8, lines 52-58). Ellman discloses an electrosurgical system (Figure 1: electrosurgical instrument 10) wherein for each RF resolution setting (Col. 7, line 67 – Col. 8, line 11 and Col. 7, lines 4-51) there is a plurality of specific load configurations (Col. 7, lines 59-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards so that there is a plurality of specific load configurations for each resolution settings as taught by Ellman so that the system can operate in monopolar and bipolar modes (Col. 7, lines 57-67).
Regarding claim 28, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) wherein for each of the plurality of predetermined set values (Col. 8, lines 47-58), the plurality of RF regulation modes comprises one of voltage, current, power or phase regulation mode (Col. 8, lines 52-58).

Claims 15, 17-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Lemons et al., US 10121399, herein referred to as "Lemons". 
Regarding claim 15, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) comprising a plurality of impedance loads (Figure 1: internal load resistors 73 and 73’ and Col. 4, lines 59-61) integrated within an RF amplifier that supplies RF energy (Col. 4, lines 11-13 and 30-37 and Col. 5, lines 30-31); a feedback system measuring the electrical properties of RF energy (Col. 4, line 64 – Col. 5, line 10) directed to the plurality of impedance loads across a plurality of channels (Col. 5, lines 30-31 and Col. 8, lines 47-52); the plurality of channels (Figure 1: right and left channels 30 and 40) comprising a main channel (Figure 1: right channel 30), a redundant channel (Figure 1: left channel 40 and Col. 4, lines 22-25); and a primary microcontroller (Figure 1: CPU 20) configured to initiate a self-verification system test upon activation of the generator (Col. 6, lines 32-33 and Figure 4: step 204) to verify the RF output of the generator across a plurality of RF regulation modes and RF resolution settings for determining whether a generator failure exists (Col. 4, lines 11-13 and Col. 6, lines 32-43). Edwards does not explicitly disclose a feedback system including a verification channel, wherein the verification channel is exclusively used in the operation of or by the self-verification system test, and wherein the generator failure is detected based, at least in part, on comparing measurement results from the main and redundant channels to that of the verification channel. 
However, Lemons teaches a feedback system (Col. 3, lines 42-45) including a verification channel (Figure 4: dummy channel x-1), wherein the verification channel is exclusively used in the operation of or by the self-verification system test (Col. 3, lines 30-37), and wherein the system failure is detected (Abstract) based, at least in part, on comparing measurement results from the main and redundant channels (Figure 4: dummy channels n+1 and n+2 and Col. 3, lines 33-40) to that of the verification channel (Col. 3, lines 30-37). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller and self-verification system test of Edwards with a verification channel and comparison results of a main and redundant channel to the verification channel as taught by Lemons to check for failures in the system (Lemons Abstract) and to notify the user of any errors (Lemons Col. 4, lines 33-35).
Regarding claim 17, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) wherein the generator failure exists if one or more or all measurements values of the feedback system channels are not matching each other and/or are not within a certain tolerance across the pluralities of RF regulation modes and RF resolution settings (Col. 4, lines 11-13 and Col. 4, lines 64-66, Col. 5, lines 4-10, and Col. 6, lines 32-36, 40-42).
Regarding claim 18, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) with a primary microcontroller (Figure 1: CPU 20) that is configured to receive measured data from the feedback system (Col. 4, lines 30-33 and Figure 4: steps 275-276) and perform power calculations related thereto (Col. 7, lines 61-65). Edwards does not explicitly disclose a primary microcontroller that is configured to compare the results from the main channel and the redundant channel of the feedback system to that of the verification channel from the feedback system. 
	However, Lemons discloses a microprocessor (Col. 3, lines 42-45) that is configured to compare the results from the main channel (Figure 4: dummy channel n+1) and the redundant channel (Figure 4: dummy channel n+2) of the feedback system to that of the verification channel (Figure 4: dummy channel x-1) from the feedback system (Figure 4 and Col. 3, lines 30-37).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller and self-verification system test of Edwards with comparison results of a main and redundant channel to that of a verification channel as taught by Lemons to check for failures in the system (Lemons Abstract).
Regarding claim 22, Edwards in view of Lemons discloses the electrosurgical generator of claim 15. Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) and Lemons further discloses a system wherein the main and redundant channels (Figure 4: first and second dummy channels n+1 and n+2) have separate but identical components (Figure 4: both are dummy channels and therefore have identical components and Col. 3, lines 30-40), wherein the main and redundant channels follow separate but identical electrical paths (Figure 4: first and second dummy channels n+1 and n+2 both go from the source drive to the DIB in separate but identical electrical paths).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller and self-verification system test of Edwards with main and redundant channel with separate but identical components and separate but identical paths as taught by Lemons to check for failures in the system (Lemons Abstract).
Regarding claim 23, Edwards in view of Lemons discloses the electrosurgical generator of claim 15. Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) and Lemons further discloses a system wherein components of the verification channel (Figure 4: dummy channel x-1) are separate but similar to components of the main and redundant channels (Figure 4: first and second dummy channels n+1 and n+2, all three are dummy channels with separate but similar components), wherein the verification channel follows separate but identical electrical paths compared to those of main and redundant channels (Figure 4: dummy channel x-1 goes from the source drive to the DIB in its own path, just as dummy channels n+1 and n+2 do).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller and self-verification system test of Edwards with a verification channel with separate but similar components to the main and redundant channels and separate but identical paths to the main and redundant channels as taught by Lemons to check for failures in the system (Lemons Abstract).
Regarding claim 24, Edwards in view of Lemons discloses the electrosurgical generator of claim 15. Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) and Lemons further discloses a system wherein components of the verification channel, main channel and redundant channel (Figure 4: dummy channel x-1 and dummy channels n+1 and n+2) are assembled or integrated on a same circuit board (Figure 4: dummy channel x-1 and dummy channels n+1 and n+2 are all integrated on the display interface board (DIB) and Col. 3, lines 33-37).
Regarding claim 26, Edwards in view of Lemons discloses the electrosurgical generator of claim 15 and Edwards further discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) wherein the feedback system (Col. 4, line 64 – Col. 5, line 10) is configured for digitally transmitting the measured data to the primary microcontroller (Figure 1: CPU 20 and Col. 4, lines 30-37).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Lemons, further in view of Woloszko.
	Regarding claim 16, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) with a primary microcontroller (Figure 1: CPU 20) that performs a self-verification test (Col. 6, lines 32-33 and Figure 4: step 204). Edwards does not explicitly disclose a microcontroller that is configured to regulate the RF output of the generator to a predetermined set value for each of the plurality of RF regulation modes and RF regulation settings, wherein the plurality of RF regulation modes comprises one of voltage, current, power and/or phase regulation mode, and wherein the plurality of RF resolution settings comprises one of a low, medium or high voltage setting. 
However, Woloszko discloses microcontroller (Figure 10: controller 1004 which includes multiplexer 1012) that is configured to regulate the RF output of the generator to a predetermined set value for each of the plurality of RF regulation modes and RF regulation settings ([0086]), wherein the plurality of RF regulation modes comprises one of voltage, current, power and/or phase regulation mode ([0086]: “regulation modes (e.g., voltage regulated, power regulated, current regulated”), and wherein the plurality of RF resolution settings comprises one of a low, medium or high voltage setting ([0088]: “Output voltages may be high… or lower”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller of Edwards with the ability to regulate the RF output of the generator to a predetermined set value for each of the plurality of RF regulation modes and RF regulation settings disclosed in Woloszko to develop varying intensities of electrical field or to choose between voltages high enough to form plasma or lower voltages to desiccate of coagulate tissue (Woloszko [0086] and [0088]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Lemons further in view of Munz et al., US 20160231728, herein referred to as “Munz.”
	Regarding claim 19, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) wherein after completion of the self- verification system test , the microcontroller (Figure 1: CPU 20) allows for supplying RF energy to a connected electrosurgical hand device (Col. 6, lines 39-40, 44-49 and Col. 10, lines 20-27) across the plurality of RF regulation modes and the plurality of RF resolution settings (Col. 4, lines 11-13). Edwards does not explicitly disclose a process that determines if comparison results for the main and redundant channels are within a certain tolerance.
	However, Munz discloses a process that determines if comparison results for the main channel (Figure 1: first channel 100) and redundant channel (Figure 2: second channel 200) are within a certain tolerance ([0010-0011]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller and self-verification system test of Edwards with comparison results of a main and redundant channel as an additional self-verification system test and fail-safe control system for safety (Munz [0009] and [0028]).
	Regarding claim 20, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) wherein after completion of the self- verification system test , the microcontroller (Figure 1: CPU 20) allows for halting RF energy to the connected electrosurgical hand device (Col. 10, lines 20-27  and Col. 6, lines 40-43) for one of the plurality of RF regulation modes and RF resolution settings (Col. 4, lines 11-13). Edwards does not explicitly disclose a process that determines if comparison results for the main and redundant channels are within a certain tolerance.
	However, Munz discloses a process that determines if comparison results for the main channel (Figure 1: first channel 100) and redundant channel (Figure 2: second channel 200) are within a certain tolerance ([0010-0011]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and microcontroller and self-verification system test of Edwards with comparison results of a main and redundant channel as an additional self-verification system test and fail-safe control system for safety (Munz [0009] and [0028]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Lemons further in view of Gallein, US 20130035892, herein referred to as “Gallein.”
Regarding claim 21, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) with a main (Figure 1: right channel 30) and a redundant channel (Figure 1: left channel 40 and Col. 4, lines 22-25). Lemons discloses a feedback system (Col. 3, lines 42-45) including a verification channel (Figure 4: dummy channel x-1). Edwards in view of Lemons does not explicitly disclose a generator wherein the verification channel comprises components of lower drift and higher resolution compared to components of the main and redundant channels.
However, Gallein teaches a generator (Figure 1: generator 7) wherein a channel ([0008]) comprises components of lower drift ([0008]: “All this is also to take place with as little drift as possible in order not to corrupt the measurement results.”) and higher resolution ([0067]). In combination, the properties of the channel in Gallein are substituted with the properties of the verification channel in Lemons, and therefore the verification channel comprises components of lower drift and higher resolution compared to components of the main and redundant channels.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the components of the verification channel disclosed by Lemons with the components of Gallein to avoid distortion of the values passed along the channel (Gallein [0008]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Lemons further in view of Telfort et al., US 20090093687, herein referred to as “Telfort”
Regarding claim 21, Edwards discloses an electrosurgical generator (Figure 1: RF/temperature board 50 and Col. 4, lines 11-13) with a main (Figure 1: right channel 30) and a redundant channel (Figure 1: left channel 40 and Col. 4, lines 22-25) assembled or integrated on the same circuit board (RF/Temperature board 50). Lemons discloses a feedback system (Col. 3, lines 42-45) including a verification channel (Figure 4: dummy channel x-1). Edwards in view of Lemons does not explicitly disclose a generator wherein components of the verification channel are assembled or integrated on a separate circuit board from that of the main and redundant channels.
However, Telfort teaches a generator (Figure 3A: voltage source 330 and [0167]: “a voltage source 330 provides voltage from a wall outlet, generator, battery, or other voltage source”) wherein components of one channel (Figure 3B: signal channel 314) are assembled or integrated on a separate circuit board (Figure 3A: top power regulation circuit 334) from that of other channels (Figure 3B: bottom power regulation circuit 334).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the generator taught by Edwards and the feedback system taught by Lemons so that the components of the verification channel are assembled or integrated on a separate circuit board from that of the main and redundant channels because multiple circuit boards enable separate voltage supplies and signals to be provided to the system (Telfort [0172]).

Claims 30-31 rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Mioduski and Ellman, further in view of Gupta et al., US 20130274829, herein referred to as "Gupta".
Regarding claim 30, Edwards in view of Mioduski and Ellman discloses the electrosurgical system of claim 1, but does not explicitly disclose an electrosurgical system wherein the plurality of impedance loads are resistive, capacitive, and inductive and are in series and parallel to provide various load configurations.
However, Gupta discloses an electrosurgical system (Figure 1: system 10) wherein the plurality of impedance loads (Figure 7a: impedance load 56 and Figure 7d: adjustable impedance load 62) are resistive, capacitive, and inductive ([0053]) and are in series and parallel to provide various load configurations (Figure 7d: the bow-tie configuration allows for loads in series and parallel and [0057]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and plurality of impedance loads of Edwards with impedance loads that are resistive, capacitive, and inductive and are in series and parallel as taught by Gupta so that the impedance load can be modified to control the frequency of the output (Gupta [0057]).
Regarding claim 31, Edwards in view of Mioduski and Ellman discloses the electrosurgical system of claim 1, and Ellman discloses an electrosurgical system (Figure 1: electrosurgical instrument 10) wherein the processor (Figure 2A: controller 110 and Col. 8, lines 27-36) activates the specific load configuration  (Col. 7, lines 59-67) for each of the plurality of RF resolution settings (Col. 7, line 67 – Col. 8, line 11 and Col. 7, lines 4-51) and RF regulation modes(Col. 7, lines 65-67). Edwards in view of Mioduski and Ellman does not explicitly disclose an electrosurgical system wherein the plurality of impedance loads comprise at least one or more relays to impart selective connection between a plurality of resistors, capacitors or inductors; wherein the processor switches in the at least one or more relays to activate the specific load configuration.
However, Gupta teaches an electrosurgical system (Figure 1: system 10) wherein the plurality of impedance loads (Figure 7a: impedance load 56 and Figure 7d: adjustable impedance load 62) comprise at least one or more relays (Figure 8: switch S) to impart selective connection between a plurality of resistors, capacitors or inductors ([0058]: “When the switch S is open, only the capacitor C1 is coupled to the respective element 52, thereby reflecting energy at a higher frequency (e.g., 128 MHz). In contrast, when the switch S is closed, both capacitors C1 and C2 are coupled to the respective element 52, thereby reflecting energy at a lower frequency (e.g., 64 MHz).”); wherein the processor (Figure 8: electronic controller 64) switches in the at least one or more relays to activate the specific load configuration ([0058]: “The switch S may be selectively opened and closed in response to a signal generated by an electronic controller 64 contained within the IPG 14.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards so that a specific load configuration is activated based on RF resolution settings and RF regulation modes as taught by Ellman so that the system can operate in monopolar and bipolar modes (Col. 7, lines 57-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system and plurality of impedance loads of Edwards to comprise a relay to impart selective connection between a plurality of resistors, capacitors or inductors as taught by Gupta so that the impedance load can be modified to control the frequency of the output (Gupta [0057]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Mioduski and Ellman, further in view of Lemons.
Regarding claim 32, Edwards discloses an electrosurgical system (Col. 3, lines 7-12) but Edwards in view of Mioduski and Ellman does not explicitly disclose a system wherein the feedback system comprises of analog input, digital processing and digital output.
However, Lemons teaches a system (Figure 4) wherein the feedback system (Figure 4: dummy channels n+1 and n+2) comprises of analog input (Col. 3, lines 33-36), digital processing (Col. 3, lines 33-36) and digital output (Col. 3, lines 36-37 and 46-48).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrosurgical system of Edwards so the that feedback system comprises of analog input, digital processing, and digital output as taught by Lemons to see if the system is working properly (Col. 3, lines 50-60).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794